UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission file number 000-28015 TREATY ENERGY CORPORATION (Name of Small Business Issuer in Its Charter) NEVADA 86-0884116 (State or other jurisdiction of incorporation or organization) (Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA 70170 (Address of principal executive offices, including zip code.) (504) 599-5684 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Noþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity.Based on the closing sale price on June 30, 2012 ($0.030 per share), the aggregate market value of the voting common stock held by non-affiliates (873,017,421) is $26,190,523. State the number of shares outstanding of each of the registrant’s classes of common stock as of May 28, 2013: 1,247,924,036. Documents Incorporated by reference: None. TREATY ENERGY CORPORATION FORM 10-K For the Year Ended December 31, 2012 TABLE OF CONTENTS PART 1 – Financial Information 3 Item 1. Business Factors 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II -Other Information 9 Item 5. Market for Common Equity and Related Stockholder Matters 9 Item 6. Selected Financial Data 11 Item 7 . Management’s Discussion and Analysis and Plan of Operation 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplemental Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 60 Item 9A. Controls and Procedures 60 Item 9B. Other Information 61 PART III 62 Item 10. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) Of The Exchange Act 62 Item 11. Executive Compensation 64 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 65 Item 13. Certain Relationships and Related Transactions, and Director Independence 66 Item 14. Principal Accountant Fees and Services 66 Item 15. Exhibits, Financial Statement Schedules, Signatures 67 2 PART 1 – Financial Information ITEM 1. BUSINESS FACTORS Information Regarding Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described below and elsewhere in this report. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. History Treaty Energy Corporation, formerly known as Alternate Energy Corp., (“Treaty”, the “Company”, “we”, or “us”) was incorporated as COI Solutions, Inc. in the State of Nevada in August, 1997. We incorporated as COI Solutions, Inc. on August 1, 1997 as a Nevada corporation. On May 22, 2003, we acquired all the assets of AEC I Inc., formerly known as Alternate Energy Corporation, and changed our name to Alternate Energy Corp. We commenced active business operations on June 1, 2003 and were an exploration stage company under Codification Topic No. 915 developing alternate renewable energy sources. The Company merged with Treaty Petroleum, Inc., a Texas Corporation, under a transaction commonly referred to as a reverse merger.With the change in ownership in December 2008, we embarked on a new business plan, focusing on oil and gas production. We are a crude oil and natural gas producing company. Our Business Treaty is in the business of acquiring oil and gas properties with production capabilities and proven reserves. Government Regulation Proposals and proceedings that might affect the oil and gas industry are periodically presented to Congress, the Federal Energy Regulatory Commission (“FERC”), the Minerals Management Service (“MMS”), state legislatures and commissions and the courts. We cannot predict when or whether any such proposals may become effective. The natural gas industry is heavily regulated. There is no assurance that the regulatory approach currently pursued by various agencies will continue indefinitely. Notwithstanding the foregoing, we currently do not anticipate that compliance with existing federal, state and local laws, rules and regulations, will have a material or significantly adverse effect upon our capital expenditures, earnings or competitive position. No material portion of our business is subject to renegotiation of profits or termination of contracts or subcontracts at the election of the federal government. Our operations are subject to various types of regulation at the federal, state and local levels. This regulation includes requiring permits for drilling wells, maintaining bonding requirements in order to drill or operate wells and regulating the location of wells, the method of drilling and casing of wells, the surface use and restoration of properties upon which wells are drilled, the plugging and abandoning of wells and the disposal of fluids used or generated in connection with operations. Our operations are also subject to various conservation laws and regulations. These include the regulation of the size of drilling and spacing units or proration units and the density of wells which may be drilled and the unitization or pooling of oil and natural gas properties. In addition, state conservation laws sometimes establish maximum rates of production from oil and natural gas wells, generally prohibit the venting or flaring of natural gas and impose certain requirements regarding the ratability of production. The effect of these regulations may limit the amount of oil and natural gas we can produce from our wells in a given state and may limit the number of wells or the locations at which we can drill. 3 Table of Contents Currently, there are no federal, state or local laws that regulate the price for our sales of natural gas, natural gas liquids, crude oil or condensate. However, the rates charged and terms and conditions for the movement of gas in interstate commerce through certain intrastate pipelines and production area hubs are subject to regulation under the Natural Gas Policy Act of 1978, as amended. Pipeline and hub construction activities are, to a limited extent, also subject to regulations under the Natural Gas Act of 1938, as amended. While these controls do not apply directly to us, their effect on natural gas markets can be significant in terms of competition and cost of transportation services, which in turn can have a substantial impact on our profitability and costs of doing business. Additional proposals and proceedings that might affect the natural gas and crude oil extraction industry are considered from time to time by Congress, FERC, state regulatory bodies and the courts. We cannot predict when or if any such proposals might become effective and their effect, if any, on our operations. We do not believe that we will be affected by any action taken in any materially different respect from other crude oil and natural gas producers, gatherers and marketers with whom we compete. State regulation of gathering facilities generally includes various safety, environmental and in some circumstances, nondiscriminatory take requirements. This regulation has not generally been applied against producers and gatherers of natural gas and crude oil to the same extent as processors, although natural gas and crude oil gathering may receive greater regulatory scrutiny in the future. Our oil and natural gas production and saltwater disposal operations and our processing, handling and disposal of hazardous materials, such as hydrocarbons and naturally occurring radioactive materials (“NORM”) are subject to stringent environmental regulation. Compliance with environmental regulations is generally required as a condition to obtaining drilling permits. State inspectors frequently inspect regulated facilities and review records required to be maintained for document compliance. We could incur significant costs, including cleanup costs resulting from a release of hazardous material, third-party claims for property damage and personal injuries, fines and sanctions, as a result of any violations or liabilities under environmental or other laws. Changes in or more stringent enforcement of environmental laws could also result in additional operating costs and capital expenditures. Various federal, state and local laws regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, directly impact oil and natural gas exploration, development and production operations, and consequently may impact our operations and costs. These regulations include, among others, (i) regulations by the Environmental Protection Agency (“EPA”), and various state agencies regarding approved methods of disposal for certain hazardous and non-hazardous wastes; (ii) the Comprehensive Environmental Response, Compensation and Liability Act, and analogous state laws, which regulate the removal or remediation of previously disposed wastes (including wastes disposed of or released by prior owners or operators), property contamination (including groundwater contamination), and remedial plugging operations to prevent future contamination; (iii) the Clean Air Act and comparable state and local requirements, which may require certain pollution controls with respect to air emissions from our operations; (iv) the Oil Pollution Act of 1990, which contains numerous requirements relating to the prevention of and response to oil spills into waters of the United States; (v) the Resource Conservation and Recovery Act, which is the principal federal statute governing the treatment, storage and disposal of hazardous wastes; and (vi) state regulations and statutes governing the handling, treatment, storage and disposal of NORM. In the course of our routine oil and natural gas operations, surface spills and leaks, including casing leaks of oil or other materials may occur, and we may incur costs for waste handling and environmental compliance. It is also possible that our oil and natural gas operations may require us to manage NORM. NORM are present in varying concentrations in sub-surface formations, including hydrocarbon reservoirs, and may become concentrated in scale, film and sludge in equipment that comes in contact with crude oil and natural gas production and processing streams. Some states, including Michigan and Texas, have enacted regulations governing the handling, treatment, storage and disposal of NORM. Moreover, we are able to control directly the operations of only those wells for which we act as the operator. Despite our lack of control over wells owned by us but operated by others, the failure of the operator to comply with the applicable environmental regulations may, in certain circumstances, be attributed to us under applicable state, federal or local laws or regulations. We are in the process of achieving substantial compliance with all currently applicable environmental laws and regulations.Since these laws and regulations are periodically amended, however, we are unable to predict the additional cost of compliance, if any. To our knowledge, there are currently no material adverse environmental conditions that exist on any of our properties and there are no current or threatened actions or claims by any local, state or federal agency, or by any private landowner against us pertaining to such a condition. Further, we are not aware of any currently existing condition or circumstance that may give rise to such actions or claims in the future. 4 Table of Contents Competition We face competition from other oil and natural gas companies in all aspects of our business, including acquisition of producing properties and oil and natural gas leases, marketing of oil and natural gas, and obtaining goods, services and labor.Most of our competitors have substantially larger financial and other resources than we have. Factors that affect our ability to acquire producing properties include available funds, available information about prospective properties and our limited number of employees.Competition is also presented by alternative fuel sources, including heating oil and other fossil fuels. Renewable energy sources may become more competitive in the future. The availability of a ready market for and the price of any hydrocarbons produced will depend on many factors beyond our control including, but not limited to, the amount of domestic production and imports of foreign oil and liquefied natural gas, the marketing of competitive fuels, the proximity and capacity of natural gas pipelines, the availability of transportation and other market facilities, the demand for hydrocarbons, the effect of federal and state regulation of allowable rates of production, taxation, the conduct of drilling operations and federal regulation of crude oil and natural gas. In addition, the restructuring of the natural gas pipeline industry virtually eliminated the gas purchasing activity of traditional interstate gas transmission pipeline buyers. Producers of natural gas have therefore been required to develop new markets among gas marketing companies, end users of natural gas and local distribution companies. All of these factors, together with economic factors in the marketing arena, generally affect the supply of and/or demand for oil and natural gas and thus the prices available for sales of oil and natural gas. Employees Treaty Energy Corporation has no employees.All services are currently done through contracted vendors. ITEM 1A. RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the following risk factors, other information included in this annual report and information in our other periodic reports filed with the SEC.If any of the following risks actually occur, our business, financial condition or results of operations could be materially and adversely affected. Risks Related to Our Business Oil Prices Oil prices are volatile. A substantial decrease in oil prices would significantly affect our business and impede our growth. Our revenues, profitability and future growth depend upon prevailing oil prices. Prices also affect the amount of cash flow available for capital expenditures and our ability to borrow and raise additional capital. Lower prices may also reduce the amount of oil that we can economically produce. It is possible that prices will be low at the time periods in which the wells are most productive, thereby reducing overall returns. It is possible that prices will drop so low that production will become uneconomical. If production becomes uneconomical, we may decide to discontinue production until prices improve. Prices for oil fluctuate widely. The prices for oil are subject to a variety of factors beyond our control, including: ● the level of consumer product demand; ● weather conditions; ● domestic and foreign governmental regulations; ● the price and availability of alternative fuels; 5 Table of Contents ● political conditions in oilproducing regions; ● the domestic and foreign supply of oil; ● speculative trading and other market uncertainty; and ● worldwide economic conditions. The failure to develop reserves could adversely affect our production and cash flows. Our success depends upon our ability to find, develop or acquire oil and natural gas reserves that are economically recoverable. We will need to conduct successful exploration or development activities or acquire properties containing proved reserves, or both. The business of exploring for, developing or acquiring reserves is capital intensive. We may not be able to make the necessary capital investment to expand our oil and natural gas reserves from cash flows, and external sources of capital may be limited or unavailable. Our drilling activities may not result in significant reserves, and we may not have continuing success drilling productive wells. Exploratory drilling involves more risk than development drilling because exploratory drilling is designed to test formations in which proved reserves have not been discovered. Additionally, while our revenues may increase if prevailing gas prices increase significantly, our finding costs for reserves also could increase, and we may not be able to finance additional exploration or development activities. We may have difficulty financing our planned growth. We will require substantial additional financing to fund our planned growth. Additional financing may not be available to us on acceptable terms or at all. If additional capital resources are unavailable, we may be forced to curtail our acquisition, development drilling and other activities or to sell some of our assets on an untimely or unfavorable basis. We are in the process of evaluating strategic alternatives as of the date of this report. Our current operating activity is concentrated in Texas and Belize. As a result, we may be disproportionately exposed to the impact of drilling and other delays or disruptions of production from these regions caused by weather conditions, governmental regulation, lack of field infrastructure, or other events which impact this area. We may continue to incur losses. We reported a net loss attributable to Treaty shareholders for the years ended December 31, 2012 and 2011 of $12,192,929 and $7,149,202, respectively.There is no assurance that we will be able to achieve and maintain profitability. Our oil and natural gas reserve data are estimates based on assumptions that may be inaccurate and existing economic and operating conditions that may differ from future economic and operating conditions. ● Reservoir engineering is a subjective and inexact process of estimating underground accumulations of oil and natural gas that cannot be measured in an exact manner and is based upon assumptions that may change from year to year and vary considerably from actual results. Accordingly, reserve estimates may be subject to downward or upward adjustment. Actual production, revenue and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Information regarding discounted future net cash flows should not be considered as the current market value of the estimated oil and natural gas reserves that will be attributable to our properties. Examples of items that may cause our estimates to be inaccurate include, but are not limited to, the following: ● The estimated discounted future net cash flows from proved reserves are based on twelve-month average prices and costs , while actual future prices and costs may be materially higher or lower; ● Because we have limited operating cost data to draw upon, the estimated operating costs used to calculate our reserve values may be inaccurate; ● Actual future net cash flows also will be affected by factors such as the amount and timing of actual production, supply and demand for oil and natural gas, increases or decreases in consumption, and changes in governmental regulations or taxation; ● Our reserve report for our producing properties assumes that production will be generated from each well for a period of 15 years. Because production is expected for such an extended period of time, the probability is enhanced that conditions at the time of production will vary materially from the current conditions used to calculate future net cash flows; and ● The 10% discount factor, which is required by the Financial Accounting Standards Board to be used in calculating discounted future net cash flows for reporting purposes, is not necessarily the most appropriate discount factor based on interest rates in effect from time to time and risks that will be associated with our operations or the oil and natural gas industry in general. 6 Table of Contents Going Concern Issues The accompanying financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in the accompanying financial statements, we had negative cash flows from operations of $3,199,464 in 2012, $1,472,542 in 2011, and a working capital deficit of $3,084,066 at December 31, 2012.These conditions raise substantial doubt as to our ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through debt. We may incur non-cash charges to our operations as a result of current and future financing transactions. Under current accounting rules and requirements, we may incur additional non-cash charges to future operations beyond the stated contractual interest payments required under our current and potential future credit facilities. While such charges are generally non-cash, they would impact our results of operations and earnings per share and could be material. Effect of Royalty and Working Interest Sales In financing the well operations, the Company has sold various Royalty and Working Interest sales which limits the revenues and cash flows that the Company will realize from oil and gas sales. ITEM 1B. UNRESOLVED STAFF COMMENTS The registrant is not an accelerated filer and is therefore not required to complete this section. ITEM 2. PROPERTIES Our administrative offices are located at 201 St. Charles Ave., Suite 2506, New Orleans, LA 70170. ITEM 3. LEGAL PROCEEDINGS Prior legal proceedings reported in past reports have been settled and no future liability is foreseen. However, subsequent to December 31, 2013, the following legal issues have arisen: In January 2013, the Company was advised that legal remedies were being sought by the party involved in the rescission action pertaining to the Belize investment.The Company disputes that the amount of $120,000 had become past due as the stock to be returned had not been returned at that point.Aside from the stated amount due for the rescission and described in Note 13, the Company does not believe that any additional liability will be incurred. On May 23, 2013, a vendor obtained a judgment against the Company for an unpaid invoice, plus court fees and interest of $98,069.86.The Company acknowledges the liability and is currently working with the vendor for a payment plan to repay the amount due. 7 Table of Contents We may be involved from time to time in ordinary litigation, negotiation and settlement matters that will not have a material effect on our operations or finances.We are not aware of any pending or threatened litigation against us or our officers and directors in their capacity as such that could have a material impact on our operations or finances. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to the shareholders during the fourth quarter of 2012. 8 Table of Contents PART II–Other Information ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our shares currently trade on the electronic OTCMarkets (OTCQB), a regulated quotation service, under the symbol "TECO."Listed below are the highest and lowest bid prices for our common stock for each calendar quarter for 2012 and 2011 as reported on the OTCBB, and represents inter-dealer quotations, without retail markup, markdown, or commission and may not be reflective of actual transactions. Quarter Ended High Low March 31, 2012 $ $ June 30, 2012 September 30, 2012 December 31, 2012 March 31, 2011 $ $ June 30, 2011 September 30, 2011 December 31, 2011 At December 31, 2012, there were945,249,192 shares of our common stock issued and outstanding. Holders As of December 31, 2012, we had approximately 1,403 shareholders of record, including common shares held by brokerage clearing houses, depositories, or otherwise in unregistered form.We estimate that there are a total of about 6,500 shareholders. Dividends We have not declared or paid cash dividends on our common stock since inception and do not anticipate paying such dividends in the foreseeable future.The payment of dividends may be made at the discretion of the Board of Directors and will depend upon, among other factors, our operations, capital requirements, and overall financial condition. Securities Authorized for Issuance under Equity Compensation Plans On February 23, 2011 Treaty Energy adopted a stock option plan, the 2011 Stock Benefit Plan (the “Plan”), that is accounted for based on Accounting Standards Codification No. 718,Compensation – Stock Compensation.The Plan allows the Company to grant stock and options to persons employed or associated with the Company, including, without limitation, any employee, attorney, accountant, consultant or advisor up to an aggregate of 100,000,000 common shares.The Plan was amended on August 8, 2012 to bring the aggregate number of shares issuable to 155,000,000 common shares. During the year ended December 31, 2011, we issued 99,776,623 shares under this plan and had 223,377 shares remaining.With the August 8, 2012 amendment of the Plan, the remaining shares available increased to 55,223,377 common shares.During the year ended December 31, 2012, we issued 55,214,392 common shares. 9 Table of Contents Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities The following is a list of unregistered sales of securities for the year ended December 31, 2012.For the accounting treatment of these issuances, see Note 7 to the financial statements. ● On June 7, 2012, the Company issued 177,143 shares of common stock to a related party, to relieve $5,000 of debt.The fair value of the shares was $6,377 resulting in a loss of $1,377. ● On August 3, 2012, the Company issued 15,872,936 shares of common stock valued at $427,500 for cash payments from unrelated investors. ● Also on August 3, 2012, the Company issued 4,592,986 shares of common stock valued at $229,649, to a related party controlled by our Chairman, Andrew Reid, to relieve debt of $126,275 to that company, resulting in a loss of $103,374. ● Also on August 3, 2012, the Company issued 1,000,000 shares of common stock valued at $50,000, for services rendered to the Company by consultants. ● Also on August 3, 2012, the Company issued 557,143 shares of common stock valued at $27,857 for the purchase of equipment.This amount exceeded the invoice amount by $11,357, which was therefore expensed. ● Also on August 3, 2012, the Company issued 1,962,490 shares of common stock valued at $98,125, to pay an outstanding balance to one of our legal consultants. ● On August 8, 2012, the Company issued 22,185,893 shares of common stock valued at $1,082,672 to a principal in a related company controlled by our Chairman and Chief Executive Officer, Andrew Reid as recognition for his efforts in providing shares for fund raising on behalf of the Company and for unpaid and unreimbursed fees and expenses.The value of the shares were expensed. ● On August 9, 2012, the Company issued 7,616,533 shares of common stock valued at 373,210 to our Chairman and Chief Executive Officer, Andrew Reid as recognition for his efforts in providing shares for fund raising on behalf of the Company and for unpaid and unreimbursed fees and expenses.The value of the shares were expensed. ● On August 20, 2012, the Company issued 3,943,750 shares of common stock valued at $104,250 for cash payments from unrelated investors. ● Also on August 20, 2012, the Company issued 28,506,812 shares of common stock valued at $1,331,268, to a related party controlled by our Chairman, Andrew Reid, to relieve debt of $578,400 to that company, resulting in a loss of $752,868. ● Also on August 20, 2012, the Company issued 8,347,188 shares of common stock valued at $389,814, for services rendered to the Company by consultants. ● On August 27, 2012, the Company issued 7,500,000 shares of common stock valued at $345,000, to the Company’s new Chief Financial Officer, George Warren, in recognition of his efforts in raising capital for the company.The value of the shares were expensed. ● On August 29, 2012, the Company issued 18,662,011 shares of common stock valued at $839,791, to consultants and others who had provided services to the company. ● On September 5, 2012, the Company issued 600,000 shares of common stock, valued at $60,000 for the conversion of preferred stock.The conversion was consistent with the original issuance agreement, therefore no gain or loss was recognized. ● On September 6, 2012, the Company issued 20,180,000 shares of common stock valued at $864,200, to consultants and others who had provided services to the company. ● On September 17, 2012, the Company issued 5,000,000 shares of common stock valued at $180,000, to consultants and others who had provided services to the company. ● On October 4, 2012, the Company issued 7,380,952 shares of common stock valued at $300,461, to consultants and others who had provided services to the company. ● On October 9, 2012, the Company issued 30,000,000 shares of common stock valued at $1,200,000, to complete the purchase of the 3K Oil Trust. ● Also on October 9, 2012, the Company issued 5,000,000 shares of common stock valued at $150,000, to a consultant who had provided services to the company. ● On October 16, 2012, the Company issued 1,500,000 shares of common stock valued at $66,500, to a consultant who had provided services to the company. ● On November 26, 2012, the Company issued 5,000,000 shares of common stock valued at $150,000, to a consultant who had provided services to the company. ● On November 28, 2012, the Company issued 714,286 shares of common stock valued at $20,000 for cash payments from unrelated investors. ● On December 20, 2012, the Company issued 2,500,000 shares of common stock valued at $47,500, to a consultant who had provided services to the company. 10 Table of Contents ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto, and other financial information included elsewhere in this Form 10-K. This report contains forward-looking statements that involve risks and uncertainties. Actual results in future periods may differ materially from those expressed or implied in such forward-looking statements as a result of a number of factors, including, but not limited to, the risks discussed under the heading "Risk Factors" and elsewhere in this Form 10-K. Overview Critical Accounting Policies, Estimates and New Accounting Pronouncements Management's discussion and analysis of its financial condition and plan of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.At each balance sheet date, management evaluates its estimates.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Actual results may differ from these estimates under different assumptions or conditions.The estimates and critical accounting policies that are most important in fully understanding and evaluating our financial condition and results of operations include those stated in our financial statements and those listed below: Going Concern The accompanying financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in the accompanying financial statements, we had negative cash flows from operations of $3,199,464in 2012 and $1,472,542 in 2011, and a working capital deficit of $3,084,066 at December 31, 2012.These conditions raise substantial doubt as to our ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through either debt or sales of its common stock. Recently Adopted Accounting Standards In October 2012, the FASB issued ASU No. 2012-04, "Technical Corrections and Improvements" in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update is effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 did not have a material impact on its consolidated financial statements. In August 2012, the FASB issued ASU 2012-03, "Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)" in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 is not expected to have a material impact on its consolidated financial statements. 11 Table of Contents In July 2012, the FASB issued ASU 2012-02, "Intangibles - Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment" in Accounting Standards Update No. 2012-02. This update amends ASU 2011-08, Intangibles - Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill . The amendments are effective for annual and interim impairment tests performed for the years ended December 31, 2012 and 2011. Results of Operations – Comparison of Years Ended December 31, 2012 versus 2011 Revenues In 2012, we recorded $169,947 of revenues versus $116,241 in 2011.The difference is made up of our production in the Texas leases, all acquired during 2011. Expenses Depreciation, Amortization and Depletion Depreciation, amortization and depletion increased in 2012 versus 2011 ($1,292,737 versus $185,199, respectively) because we depleted a significant portion of the oil reserves in our Texas leases. Lease Operating Expenses Our lease operating expenses are up significantly from 2011, $1,200,147 versus $766,279, principally due to the operation of our Texas leases. General and Administrative Expenses Our general and administrative expenses increased from $4,399,624 in 2011 to $7,141,408 for the same period in 2012.Non-cash stock-based compensation/commissions during 2012 was$3,358,351 which represents an increase of $394,958 over 2011. The remaining $2,346,826 of the increase is up from 2011 due to additional activity in Belize and Texas. Interest Expense Our interest expense is significantly higher in 2012 versus 2011 ($303,680 versus $115,728), principally due to higher debt levels. Cost of Drilling Operations We acquired drilling equipment during 2011 and began drilling operations during 2011 in our subsidiary, Treaty Energy Drilling.Although we had no revenues for the year ended December 31, 2012 and 2011, we had drilling operations costs of $501,145 and $82,497, respectively. 12 Table of Contents Transportation Costs and Production Taxes Transportation and Production Taxes ($7,608 and $5,069, respectively) represent costs incurred from the production and shipment of oil and gas. Impairment of Oil and Gas Properties We impaired $1,121,164 and $354,872 of costs from our oil and gas capitalized costs during the years ended December 31, 2012 and 2011, respectively, whose future expected cash flows did not support their carrying values. Accretion of Asset Retirement Obligations We accreted $18,171 and $2,030 for the years ended December 31, 2012 and 2011, respectively of asset retirement obligations, principally on our Texas leases. Other Income and Expense Items We had several items affecting Other Income and Expense, collectively totaling a loss of $1,297,312 and $1,519,438 for the years ended December 31, 2012 and 2011, respectively.These included gain and losses on dispositions of property, retirement of debt, sales of ORRI, a recovery on our ARO charges and a penalty for late payment on a promissory note. Net Loss Our net loss increased for the year ended December 31, 2012 (a net comprehensive loss attributable to Treaty shareholders of $12,184,507) from the same period in 2011 (a net loss of $7,146,812) for the reasons set forth above. Liquidity and Capital Resources Our financial statements have been prepared on a going concern basis that contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. Currently, we are not able to maintain our existing operations through the existing cash balances and internally generated cash flows from sales of oil production. Moreover, we have determined that our existing capital structure is not adequate to fund our planned growth. We intend to finance our drilling, workover and acquisition program by issuing additional common stock and through loans from our shareholders.There can be no assurance that we will be successful in procuring the financing we are seeking. Future cash flows are subject to a number of variables, including the level of production, natural gas prices and successful drilling efforts. There can be no assurance that operations and other capital resources will provide cash in sufficient amounts to maintain planned or future levels of capital expenditures. Plan of Operation Over the next twelve months we intend to develop the following initiatives: Texas Projects We have recently upgraded, and streamlined our operations and our acreage in Texas from around 2000 acreages that was largely made up of mainly older wells that were in the last years of their life cycle, to around the same 2000 acreages of virgin land ready for new drilling projects.The original leased acreage had older wells that were producing only 1 to 5 barrels a day per well and required an enormous amount of attention and expense.When Treaty Energy first entered the oil and gas business, buying existing production was the safest way to build production.Once we “got our feet wet” and now have gone through the necessary learning curve in the field, we now have the knowledge and ability to drill our way to our production goals. 13 Table of Contents We are in the process of drilling our first two wells on the 40 acre Mitchell Lease in Taylor County, as a part of our larger Farm Out Agreement with U.S. Fuels, Inc. of Breckenridge, Texas, with our drilling partner, TNC Energy of Oklahoma.After we have had the opportunity to study the drilling logs from our first two wells to determine the most prolific pay zones, we will have a meeting with our investment team and investment partners to determine the next plan of action for future drilling projects. Most of our initial drilling projects will be funded through our previously announced financial partners, who are fully committed to our future growth, as well as industry leading groups as additional partners. Treaty is reviewing data and reports gathered from our Shelby County leases in East Texas and will be working with our partners in order to set a plan of action that will result in the most efficient ROI for the company.We believe we will be able to go back and possibly bring the Madeley Gas production back on line, as well as enhance the Lakeshore #1 well production.We are evaluating a well on the Isaiah Hill lease in Shelby County in order to determine the best course of action there, as we believe a limited work over could bring back decent Gas production from that well. Louisiana Projects Treaty believes that, after months of due diligence in the Louisiana prospect, that the leases will not provide an attractive enough ROI for the company to justify the expense of development and ongoing maintenance of that project. Treaty Energy Drilling Treaty Energy Drilling, LLC, a wholly owned Texas company, has secured several contracts that will begin in mid-2013 utilizing the Wilson 42 Rig.We will be actively seeking business in the area and believe the drilling company will be a valuable source of revenue in the second half of 2013. The Belize Project Treaty Belize Energy Ltd drilled and completed San Juan #1 and San Juan #2 wells in the Stann Creek area of Belize during 2012. San Juan #1 This well was perf’ed at an interval between 1222-1232 ft to test the top of the lime section.Swabbing indicates very limited fluid entry of approx 1 bbl overnight.This suggests that we will need to acidize to further evaluate this zone. San Juan #2 We perf'ed a 10-feet section between 1197-1207 ft to test the top of the cretaceous lime.Initial swabbing produced slight oil and gas, along with significant amounts of fresh water.The well is currently shut in with no casing or tubing pressures. We plan to shut in both wells before further testing.In the meantime, we are preparing ECP to seek permit to drill two additional wells to test an area closer to San Juan village.We received permission to drill San Juan #3 well on February 11, 2013.San Juan #3 is scheduled to be drilled to a maximum depth of 4,000 feet.Once completed we will evaluate the entire San Juan prospect and Max Mohamed, CEO of Treaty Belize Energy, Ltd, our Belize based operating company, will put together a new development plan in order to submit to the government. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. A smaller reporting company is not required to provide the information required by this item. 14 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 16 Balance Sheets – December 31, 2012 and 2011 17 Results of Operations for the years ended December 31, 2012 and 2011 18 Statement of Changes in Stockholders’ Deficit from December 31, 2010 to December 31, 2012 19 Statements of Cash Flows for the years ended December 31, 2012 and 2011 20 Notes to Financial Statements 21 15 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Treaty Energy Corporation We have audited the accompanying balance sheets of Treaty Energy Corporationas of December 31, 2012 and 2011 and the related statements of operations, changes in stockholders' deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Treaty Energy Corporation as of December 31, 2012 and 2011, and the results of its operations, changes in stockholders' deficit and cash flows for the periods noted above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had negative cash flows from operations and a working capital deficit as of December 31, 2012, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC Houston, Texas www.mkacpas.com June 10, 2013 16 Table of Contents TREATY ENERGY CORPORATION Consolidated Balance Sheets As of December 31, 2012 and 2011 December 31, December 31, ASSETS Cash and equivalents $ $ Accounts receivable Total current assets Oil and gas properties (successful efforts), net Oil and gas properties - unproved, net - Oilfield support equipment, net Net Oil and Gas Properties Other property, plant and equipment, net Other assets Carved out interests, net TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Accrued expenses to related parties - Notes and accrued interest payable to related parties - Purchase option liability - Notes and accrued interest payable, net of discounts of $ 111,816 and $3,984, respectively Total current liabilities Asset retirement obligation Deferred revenue Total Non-current liabilities TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES Convertible Redeemable Class A Preferred Stock ( 0 and 12,000 shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively, $5 redemption value ) - The accompanying notes are an integral part of these financial statements 17 Table of Contents STOCKHOLDERS' EQUITY (DEFICIT) and NON- CONTROLLING INTERESTS December 31, December 31, Preferred stock - par value $5.00, 50 million shares authorized, none issued or outstanding at December 31, 2012 and December 31, 2011 - - Common stock – par value $0.001, 950 million shares authorized,945,249,192 and 746,449,069 shares issued and 945,249,192 and737,449,069 outstanding at December 31, 2012 and December 31, 2011 Treasury Stock - ) Additional paid in capital Common stock payable Accumulated deficit - exploration stage ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity (deficit) attributable to Treaty Energy Corporation shareholders ) ) Non-Controlling Interest ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES, CONVERTIBLE REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 18 Table of Contents TREATY ENERGY CORPORATION Consolidated Statements of Operations For the Years Ended December 31, 2012 and 2011 Year Ended December 31, REVENUES Sales of oil $ $ Total revenues EXPENSES Lease operating expenses Cost of drilling operations Transportation costs Production taxes Impairment of oil and gas properties General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligation Total expenses OPERATING LOSS ) ) OTHER INCOME/EXPENSE Gain(Loss) on dispositions of property ) Gain(Loss) on Retirement of Debt ) ) ARO recovery - Interest expense ) ) Foreign currency transaction gain (loss) (4 ) - Interest income 3 1 Loan default penalty ) - Net Loss ) ) Less: Loss attributable to non-controlling interest Net Loss attributable to Treaty Energy ) ) The accompanying notes are an integral part of these financial statements 19 Table of Contents Year Ended December 31, Foreign currency translation gain(loss) Add: Loss attributable to non-controlling interest ) ) Total Comprehensive Loss ) ) Less: comprehensive loss attributable to non-controlling interest Comprehensive Loss attributable to Treaty Energy Corporation ) ) Net loss per common shares - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements 20 Table of Contents TREATY ENERGY CORPORATION Consolidated Statement of Changes in Stockholders’ Deficit For the Period from December 31, 2010 to December 31, 2012 Common Stock Treasury Stock Additional Paid Common Stock Accumulated Deficit- Accumulated Non- Controlling Accumulated Other Shares Amount Shares Amount In Capital Payable Stage Deficit Interest Income Total Balances, December 31, 2010 - - ) ) - - ) Stock Issued for: Cash Services Extinquishment of stock payable ) - Acquisition of O & G properties Acquisition of equipment Extinquishment of debt Reimbursement to Shareholder ) (0 ) Conversion of preferred stock Purchase of Treasury Shares ) ) ) Sale of Treasury Shares ) Forgiveness of debt Stock payable related to debt issuance Forgiveness of accrued expenses Imputed interest Sale of equity interest in subsidiary ) Conversion of related-party debt for over-ridingroyalty interests Effect of foreign currency translation Net Loss for the year ended 12/31/11 ) ) ) Balances, December 31, 2011 ) Stock Issued for: Cash Services Acquisition of O & G properties Acquisition of equipment Extinquishment of debt The accompanying notes are an integral part of these financial statements 21 Table of Contents Common Stock Treasury Stock Additional Paid Common Stock Accumulated Deficit- Accumulated Non- Controlling Accumulated Other Shares Amount Shares Amount In Capital Payable Deficit Stage Interest Income Total Imputed interest Treasury Stock issued to relieve debt Forgiveness of debt Forgiveness of accrued expenses Stock payable for cash - Stock payable assumed by Related Party ) Shareholder rescission of interest in Belize ) ) Common stock issued for conversion of preferred stock Foreign Currency translation (loss)gain Net Loss for the year ended 12/31/12 ) ) ) Balances, December 31, 2012 - - $ ) The accompanying notes are an integral part of these financial statements. 22 Table of Contents TREATY ENERGY CORPORATION Consolidated Statements of Cash Flows For the Years Ended December 31, 2012 and 2011 Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by / (used in) operating activities Depreciation, depletion and amortization (Gain) Loss on dispositions of properties ) (Gain) Loss on conversion of debt for equity Royalty interests issued for services and interest - Impairment of oil and gas properties Amortization of discount on notes payable Accretion of asset retirement obligation Stock based compensation Interest imputed on related-party notes Shares issued for equipment above fair market value - expensed - ARO recovery ) - Changes in operating assets and liabilities: Accounts receivable ) Inventories - Accounts payable and accrued expenses Accounts payable and accrued expenses- related parties - Prepaid expenses and other assets ) ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of oil and gas properties ) ) Development of oil and gas properties - ) Sale of equity interest in subsidiary - Acquisition of O & G equipment ) - Purchases of other fixed assets ) ) Proceeds from sales of oil and gas properties Proceeds from sale of ORRI Cash received for future purchase option in potential subsidiary - Net provided by (used in) investing activities ) The accompanying notes are an integral part of these financial statements 23 Table of Contents Year Ended December 31, CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) to related parties Proceeds from notes payable Principal payments on notes payable ) ) Common stock issued for cash Proceeds from sale of Treasury Stock - Bank overdraft - Net cash provided by financing activities Foreign currency translation gain Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes - - Shares issued for retirement of debt - Common shares issued to acquire equipment and oil and gas properties Preferred shares issued for acquisition of oil and gas properties - Acquisition of oil and gas for promissory note & related party debt Equipment purchases with promissory notes Revenue interests issued for related party and non- related party debt relief - Acquired asset retirement obligations and revisions Promissory notes and accrued liabilities issued for acquisitions of equipment and oil and gas properties Company debts paid by related parties - Common shares issued to extinquish stock payable - Common shares issued as enticement on promissory note recorded at a discount - Treasury stock purchased with increase in related party note - Debt forgiven by related party Shares issued to reimburse shareholder - Conversion of preferred stock to common The accompanying notes are an integral part of these financial statements 24 Table of Contents Year Ended December 31, Equipment given in exchange for debt relief - ORRI issued as enticement on promissory notes recorded as a discount on debt Gains on ORRI related-party sales recorded to Additional Paid in Capital - Shares issued by related party on behalf of company for potential acquisition - Shares issued to relieve Related Party debt - Shares issued to relieve Accrued Expenses - Treasury shares issued to relieve Rampant debt - Shares issued for equipment - Purchase back of 4% interest in Belize subsidiary - Asset retirement obligations relieved with disposition of O & G properties - O & G acquisition with related party debt - Stock payable assumed by Rampant - The accompanying notes are an integral part of these financial statements. 25 Table of Contents TREATY ENERGY CORPORATION Notes to Consolidated Financial Statements Note 1–Organization and Nature of Business Treaty Energy Corporation, formerly known as Alternate Energy Corp., (“Treaty”, “the Company”, “we”, or “us”) was incorporated as COI Solutions, Inc. in the State of Nevada in August, 1997. We incorporated as COI Solutions, Inc. on August 1, 1997 as a Nevada corporation. On May 22, 2003, we acquired all the assets of AEC 1 Inc., formerly known as Alternate Energy Corporation, and changed our name to Alternate Energy Corp. We commenced active business operations on June 1, 2003 and were an exploration stage company under Codification Topic No. 915 developing alternate renewable energy sources. The Company merged with Treaty Petroleum, Inc., a Texas Corporation, under a transaction commonly referred to as a reverse merger.With the change in ownership in December 2008, we embarked on a new business plan, focusing on oil and gas production. We are an oil producing company. Note 2– Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation and Consolidation The financial statements of the Company have been prepared in accordance with Generally Accepted Accounting Principles in the United States.Accounting policies used by us and our subsidiaries conform to US GAAP. Significant policies are discussed below. Our consolidated accounts include our accounts and the accounts of our wholly-owned subsidiaries and subsidiaries of which we own a 50% interest or greater. These consolidated financial statements include the accounts of the parent company Treaty Energy Corporation, the wholly owned subsidiaries: Treaty Energy Drilling, LLC and C&C Petroleum Management, LLC, and the majority owned subsidiary: Treaty Energy Belize, LLC. All intercompany transactions have been eliminated. Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates underlying these consolidated financial statements include the estimated quantities of proved oil reserves used to compute depletion and impairment of oil and natural gas properties and the estimated fair value of asset retirement obligations. Cash and Cash Equivalents The Company considers all highly liquid investments with an initial maturity of 3 months or less to be cash equivalents. The Company’s bank accounts periodically exceed federally insured limits. The Company maintains its deposits with high quality financial institutions and, accordingly, believes its credit risk exposure associated with cash is remote.There were no cash equivalents as of December 31, 2012 and 2011. Accounts Receivable Accounts receivable consists of amounts due for the sale of oil.Accounts receivable are evaluated for collectability based upon the financial condition of the customer and the age of the amount due.Amounts due to us for oil and gas receivables were $8,863 and $23,438 at December 31, 2012 and 2011, respectively. Property and Equipment Property and equipment are stated at cost.Depreciation is provided using the straight-line method over the useful lives (5-7 years) of the related assets.Expenditures for maintenance and repairs are charged to expenses as incurred. As of December 31, 2012 and 2011, the Company recorded depreciation of $ 165,070 and 53,135, respectively. 26 Table of Contents Oil Producing Properties We account for our oil producing property costs using the successful efforts accounting method. Under the successful efforts method, lease acquisition costs and intangible drilling and development costs on successful wells are capitalized. Costs of drilling exploratory wells are initially capitalized, but charged to expense if and when a well is determined to be unsuccessful. Capitalized proved property acquisition costs are depleted on the unit-of-production method on the basis of total estimated units of proved reserves. Development costs relating to producing properties are depleted on the unit-of-production method on the basis of total estimated units of proved developed reserves. When significant development costs are incurred in connection with a planned group of development wells before all of the planned wells have been drilled, it is occasionally necessary to exclude a portion of those development costs in determining the unit-of-production amortization rate until the additional development wells are drilled. However, in no case are future development costs anticipated in computing our amortization rate. Estimated dismantlement, restoration and abandonment costs are taken into account in determining depreciation, amortization and depletion provisions. Expenditures for repairs and maintenance are charged to expense as incurred; renewals and betterments are capitalized. The costs and related accumulated depreciation, depletion, and amortization of properties sold or otherwise retired are eliminated from the accounts, and gains or losses on disposition are reflected in the statements of operations. We perform a review for impairment of proved oil producing properties on a depletable unit basis when circumstances suggest there is a need for such a review. To determine if a depletable unit is impaired, we compare the carrying value of the depletable unit to the undiscounted future net cash flows by applying management’s estimates of future oil and gas prices to the estimated future production of oil and gas reserves over the economic life of the property. Future net cash flows are based upon our reservoir engineers’ estimate of proved reserves. In addition, other factors such as probable and possible reserves are taken into consideration when justified by economic conditions and actual or planned drilling or other development activities. For a property determined to be impaired, an impairment loss equal to the difference between the carrying value and the estimated fair value of the impaired property will be recognized. Fair value is estimated to be the present value of the aforementioned expected future net cash flows discounted at 10%. Any impairment charge incurred is recorded in accumulated depreciation, depletion, impairment and amortization to reduce our recorded basis in the asset. Each part of this calculation is subject to a large degree of judgment, including the determination of the depletable units’ reserves, future cash flows and fair value. Costs directly associated with the acquisition and evaluation of unproved properties are excluded from the amortization base until the related properties are developed. Unproved properties are assessed quarterly and any impairment in value is charged to impairment expense. The costs of unproved properties which are determined to be productive are transferred to proved oil and gas properties and amortized on a unit-of-production basis. Oil Reserves The process of estimating quantities of natural gas and crude oil reserves is very complex, requiring significant decisions in the evaluation of all available geological, geophysical, engineering and economic data. The data may also change substantially over time as a result of numerous factors including, but not limited to, additional development activity, evolving production history and continual reassessment of the viability of production under varying economic conditions. As a result, material revisions to existing reserve estimates may occur from time to time. Although every reasonable effort is made to ensure that reserve estimates reported represent the most accurate assessments possible, the subjective decisions and variances in available data for various fields make these estimates generally less precise than other estimates included in the financial statement disclosures. We use the unit-of-production method to amortize our oil and gas properties. This method requires us to amortize the capitalized costs incurred in developing a property in proportion to the amount of oil and gas produced as a percentage of the amount of proved reserves contained in the property. Accordingly, changes in reserve estimates as described above will cause corresponding changes in depletion expense recognized in periods subsequent to the reserve estimate revision. Revenue Recognition Oil revenue is recognized when persuasive evidence of an arrangement exists, our oil is delivered, the fee is fixed and determinable and collectability is reasonably assured. Sales of Mineral Interests From time to time we sell over-riding royalty (“ORRI”) and working interests in our properties to raise cash or to settle obligations. For sales of interests in proved properties, we allocate a portion of the accumulated intangible lease costs, including acquired asset retirement obligations, to the sale of these working interests and record a gain or loss between the value of consideration received upon the sale and the allocated portion of the accumulated intangible costs., recording the gain or loss in the Other Income and Expense Items of our Consolidated Statement of Operations.In the case of a sale to a related party, any potential gain is recorded as an increase to Additional Paid in Capital. 27 Table of Contents For sales of interests in unproved properties, the proceeds received are treated as cost recoveries for the properties disposed of and the property is credited with no gain or loss unless the proceeds exceed the carrying value of the property disposed of or the proceeds received indicate the property’s cost is above fair market value. In a case indicating an impairment is necessary the property would be impaired down to its fair value. Carved-Out Interests A carved-out interest is one where an obligation is expressed not in monetary terms, but as an obligation to deliver, free and clear of all expenses associated with the operation of the property, a specified quantity of oil or gas out of a specified share of future production.We follow Accounting Standards Codification Topic 932 –Extractive Activities – Oil and Gas (“ASC 932”) in accounting for carved-out interests.ASC 932 requires that no gain or loss be recognized in recording the sale of a carved-out interest because the seller has a substantial future obligation for future performance.As such, we recognize the consideration received as unearned revenue to be recognized as the oil or gas is delivered.The percentage of the related oil and gas assets is reclassified to other assets, is recorded at cost and amortized by the unit-of-production method as delivery takes place. Treasury Stock We record treasury stock purchases at cost, which includes incremental direct transaction costs. Amounts are recorded as reductions in shareholders’ equity in the consolidated balance sheets. Stock-Based Compensation Stock options and other stock-based compensation issued to employees, directors and consultants are recorded at grant-date fair value and are expensed over the requisite service period.Stock-based compensation to non-employees is re-measured at each reporting period until the instrument vests which represents the final measurement date. Non-controlling interests We account for changes in our controlling interests of subsidiaries according to Accounting Codification Standards 810 – Consolidations (“ASC 810”).ASC 810 requires that we record such changes as equity transactions, recording no gain or loss on such a sale. Our non-controlling interests arise from the sale of equity in our Belize subsidiary. It represents the portion of our Belize subsidiary that we do not own.ASC 810 requires that we account for the equity and income or loss on that operation separately from other Treaty Energy Corporation activity.In the equity section of our Consolidated Balance Sheet, we present the portion of the negative equity attributable to non-controlling interests in the Belize subsidiary.In our Consolidated Statement of Operations, we present the portion of current period net loss in our Belize subsidiary attributable to non-controlling interests. Class A Convertible Preferred shares We account for convertible instruments depending on the nature and attributes contained within the instrument.During the year ended December 31, 2011, we issued 36,000 shares of Class A Convertible Preferred shares.During the years ended December 31, 2012 and 2011, 12,000 and 24,000 shares, respectively, of the Class A Convertible Preferred shares were converted to common stock. Because these shares were conditionally redeemable under circumstances that were not within the control of the Company, they were accounted for outside of permanent equity and liabilities consistent with the applicable literature on conditionally redeemable preferred stock.The instruments are carried at their redemption values and were evaluated for beneficial conversion features on the grant date.None were present.See Note 7 for a complete description of this transaction. Purchase Price Allocations We occasionally acquire assets and assume liabilities in transactions accounted for as business combinations. In connection with a business combination, the acquiring company must allocate the cost of the acquisition to assets acquired and liabilities assumed based on fair values as of the acquisition date. Deferred taxes must be recorded for any differences between the assigned values and tax bases of assets and liabilities. Any excess of the purchase price over amounts assigned to assets and liabilities is recorded as goodwill. Any excess of amounts assigned to assets and liabilities over the purchase price is recorded as a gain on bargain purchase. The amount of goodwill or gain on bargain purchase recorded in any particular business combination can vary significantly depending upon the values attributed to assets acquired and liabilities assumed. 28 Table of Contents In estimating the fair values of assets acquired and liabilities assumed in a business combination, we make various assumptions. The most significant assumptions relate to the estimated fair values assigned to proved and unproved crude oil and natural gas properties. If sufficient market data is not available regarding the fair values of proved and unproved properties, we must prepare estimates. To estimate the fair values of these properties, we prepare estimates of crude oil and natural gas reserves. We estimate future prices to apply to the estimated reserves quantities acquired, and estimate future operating and development costs, to arrive at estimates of future net cash flows. For estimated proved reserves, the future net cash flows are discounted using a market-based weighted average cost of capital rate determined appropriate at the time of the acquisition. The market-based weighted average cost of capital rate is subjected to additional project-specific risking factors. To compensate for the inherent risk of estimating and valuing unproved reserves, the discounted future net cash flows of probable and possible reserves are reduced by additional risk-weighting factors. Estimated deferred taxes are based on available information concerning the tax bases of assets acquired and liabilities assumed and loss carryforwards at the acquisition date, although such estimates may change in the future as additional information becomes known. Estimated fair values assigned to assets acquired can have a significant effect on results of operations in the future. A higher fair value assigned to a property results in higher DD&A expense, which results in lower net earnings. Fair values are based on estimates of future commodity prices, reserves quantities, operating expenses and development costs. This increases the likelihood of impairment if future commodity prices or reserves quantities are lower than those originally used to determine fair value, or if future operating expenses or development costs are higher than those originally used to determine fair value. Impairment would have no effect on cash flows but would result in a decrease in net income for the period in which the impairment is recorded. Asset Impairments We assess proved crude oil and natural gas properties and other investments for possible impairment at least annually at year-end, or earlier, when circumstances indicate that the recorded carrying values of the assets may not be recoverable. We recognize an impairment loss as a result of an event that causes us to consider the possibility that impairment may have occurred and when the estimated undiscounted future cash flows from a property or other investment are less than the carrying value. If impairment is indicated, the carrying values are written down to fair value, which, in the absence of comparable market data, is estimated using a discounted cash flow method. In our cash flow method, cash flows are discounted using a risk-adjusted rate and compared to the carrying value for determining the amount of the impairment loss to record. Estimated future cash flows are based on management’s expectations for the future and include estimates of crude oil and natural gas reserves and future commodity prices, revenues and operating and development costs. Negative revisions in estimates of reserves quantities or expectations of falling commodity prices or rising operating or development costs could result in a reduction in undiscounted future cash flows and could indicate property impairment. During 2012 and 2011, we assessed proved properties for possible impairment due to lack of estimated future production and/or changes in our intended use. Certain assets were determined to be impaired and were written down to their estimated fair values under a discounted cash flow model. The discounted cash flow model included management’s estimates of future oil and gas production; commodity prices based on an average of the spot price on the first day of each month during the year; operating and development costs, and discount rates. We recorded total pre-tax (non-cash) asset impairment charges of $1,121,164 in 2012 and $354,872 in 2011. Foreign Currency Translation The Belize dollar is considered the functional currency for our Belize subsidiary. Transactions that are completed in Belize Dollars are translated into US dollars in the financial statements at prevailing foreign exchange rates. Assets and liabilities are translated on the balance sheet date, revenues and expenses are translated during the period incurred, and equity is translated based on their historical exchange rates. Gains and losses on foreign currency translation are recorded within other comprehensive income. There were limited foreign currency transactions which generated $(4) and $0 of gain or (loss) during the years ended December 31, 2012 and 2011, respectively. 29 Table of Contents Earnings Per Share Basic earnings per common share is computed by dividing net earnings or loss (the numerator) by the weighted average number of common shares outstanding during each period (the denominator). Diluted earnings per common share is similar to the computation for basic earnings per share, except that the denominator is increased by the dilutive effect of stock options outstanding and unvested restricted shares and share units, computed using the treasury stock method.There are currently no common stock equivalents. Income Taxes We recognize deferred tax assets and liabilities based on differences between the financial reporting and tax bases of assets and liabilities using the enacted tax rates that are expected to be in effect when the differences are expected to be recovered.We provide a valuation allowance for deferred tax assets for which we do not consider realization of such assets to be more likely than not. See Note 8 for our reconciliation of income tax expense and deferred income taxes as of and for the years ended December 31, 2012 and 2011. Fair Value Measurement In September2006, the FASB issued ASC (Accounting Standards Codification) 820,Fair Value Measurements and Disclosures. ASC 820 defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. ASC 820 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. ASC 820 is effective for fiscal years beginning after November 15, 2007. ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, ASC 820 establishes a three-tiered fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows. ● Level 1. Observable inputs such as quoted market prices in active markets. ● Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly:, and ● Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. See Note 10 – Fair Value Measurements and Disclosures. Accounting for Conditional Asset Retirement Obligations In June, 2006, the Company adopted the accounting guidance with respect to accounting for conditional obligations.Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value can be reasonably estimated. The Company estimates a fair value of the obligation on each well in which it owns an interest by identifying costs associated with the future dismantlement and removal of production equipment and facilities and the restoration and reclamation of a production operation’s surface to a condition similar to that existing before oil and natural gas extraction began. 30 Table of Contents In general, the amount of an Asset Retirement Obligation (“ARO”) and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the liability is increased each period as the retirement obligation approaches.See Note 6 for a discussion of our estimated Asset Retirement Obligation. We had $225,881 and $130,397 of asset retirement obligations.at December 31, 2012 and 2011, respectively. New Accounting Pronouncements In October 2012, the FASB issued ASU No. 2012-04, "Technical Corrections and Improvements" in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update is effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 is not expected to have a material impact on its consolidated financial statements. In August 2012, the FASB issued ASU 2012-03, "Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)" in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 is not expected to have a material impact on its consolidated financial statements. In July 2012, the FASB issued ASU 2012-02, "Intangibles - Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment" in Accounting Standards Update No. 2012-02. This update amends ASU 2011-08, Intangibles - Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill . The amendments are effective for annual and interim impairment tests performed for the years ended December 31, 2012 and 2011.The adoption of ASU 2012-02 03 did not have a material impact on its consolidated financial statements. Accounting for Business Combinations In December 2010, the FASB Accounting Standards Update 2010-29 Business Combinations Topic 805, which requires a public entity to disclose pro forma information for business combinations that occurred in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. Effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. The adoption did not have an impact on the Company’s financial position and results of operations. Note 3 – Going Concern The accompanying financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in the accompanying financial statements, we had negative cash flows from operations of $3,199,464 in 2012, $1,472,542 in 2011, and a working capital deficit of $3,084,066 at December 31, 2012.These conditions raise substantial doubt as to our ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through debt. 31 Table of Contents Note 4 – Oil Producing Properties Pickett County, Tennessee On April 13, 2010, we acquired 100% undivided working interest (82.5% royalty interest) in eight leases in Pickett County, Tennessee in exchange for 1.5 million shares which were contributed by a major shareholder.These leases are:Herbert Groce #1, 77 acres;Herbert Groce #2, 80 acres; Leeta West, 20 acres; Joseph Schwallie, 47 acres; Byron Hill, 18.5 acres, Robin Moody, 18.5 acres, Terry Williams, 18.5 acres and Kimberly Hicks, 18.5 acres. We valued the 1.5 million shares at the closing price on April 13, 2010 and valued the Tennessee properties at $19,500, or $0.013 per share.We then divided the purchase price, plus commissions and other costs, equally among the three properties expected to be developed during 2010, and arrived at a cost basis of $10,158 per well.Finally, we recorded a liability to the major shareholder in the amount of $19,500, the value of the shares given in exchange for the leases. Joseph Schwallie #1 On June 11, 2010, we entered into an agreement to sell 35% of our working interest in the Joseph Schwallie #1 well to an investor for $20,000 cash. Also on June 11, 2010, we entered into an agreement to sell another 20% of the Joseph Schwallie #1 well for $55,000 in cash.Under the terms of this agreement, we are obligated to increase the distributions of cash flows to this investor from 20% to 34% until such time as the investor has received $55,000, after which the distribution obligation will revert to the 20% working interest. As a result of the two above sales, we recorded a reduction in our historical cost basis of the Joseph Schwallie well from $10,158 to $4,571, recorded a liability in the amount of $55,000 and a gain on the two sales in the amount of $14,413. On June 22, 2011, we entered into an agreement creditor to convert a $55,000 liability into 2.5 million shares of common stock.We valued the shares at the closing price on the grant date, crediting equity with $97,500, reducing our liability by $55,000 with an offsetting loss on extinguishment of debt of $42,500. Robin Moody #1 On May 27, 2010, we entered into an agreement to sell 50% of our working interest in the Robin Moody #1 well for $20,000 in cash.Under the terms of this agreement, we are obligated to increase the distributions of cash flows to this investor from 50% to 56% until such time as the investor has received $20,000, after which the distribution obligation will revert to the 50% working interest. On June 11, 2010, we sold a 20% interest in the Robin Moody lease for $55,000 in cash.Under the terms of this agreement, we are obligated to increase the distributions of cash flows to this investor from 20% to 29% until such time as the investor has received $55,000, after which the distribution obligation will revert to the 20% working interest. As a result of the two above sales of our interests in the Robin Moody well #1, we recorded a reduction in our historical cost basis of the Robin Moody lease from $10,158 to $3,047, recorded liabilities in the amount of $75,000 and a loss on the two sales in the amount of $7,111. On June 15, 2011, we entered into an agreement with the holder of the $55,000 note to convert the debt into a 1% royalty interest in all existing and future Texas leases.We allocated a portion of the carrying values of the Texas leases to the sale of the royalty interest, reduced the carrying value of the oil and gas property by $6,015. Since the holder of the note was a related party, we recorded a credit to Additional Paid in Capital of $48,985 instead of recording a gain on the sale. 32 Table of Contents Additionally, on June 16, 2012, we entered into an agreement with the holder of the $20,000 note to convert the outstanding debt into common stock.This was done in conjunction with the conversion of $100,000 of debt related to our Belize acquisition. We issued 8,250,000 shares to eliminate the debt.We valued the shares at the grant date ($330,000), removing the $120,000 of unpaid principal and $5,761 of unpaid interest, resulting in a loss on conversion of $204,239. Herbert Groce #1 On June 18, 2010, we entered into an agreement to sell 50% of our working interest in the Herbert Groce #1 well for $45,000 in cash.We recorded the sale by reducing the carrying value of our interest in the Herbert Groce #1 well by an amount equal to the pro-rata portion of our historical cost in the property, and recorded a gain of $39,921. Belize Concession and Joint Venture with Princess Petroleum Ltd. On April 20, 2010, we entered into a 50/50 Joint Venture agreement with Princess Petroleum Limited, a company organized under the laws of Belize to explore for oil and gas on approximately 2 million acres in Belize.The country of Belize is located in Central America, in the south of the Yucatan Island to the southeast of Mexico. It is surrounded by Mexico in the north, by Guatemala in the west and south and by the Caribbean Sea in the east.Prior to becoming an independent country in 1981, Belize was known as British Honduras. A major shareholder of the Company paid $100,000 cash as required under the agreement.We have recorded our basis in the $100,000 property and the corresponding debt to our shareholder. On July 15, 2010, we sold a 10% interest (5% total) working interest in our Belize concession for $250,000 in cash. On September 2, 2011, we sold a 25% working interest (50% of Treaty’s working interest) in Belize well numbers 1 and 2 to an investor for $156,925 in cash. Acquisition of the Compton (Hope) Field On March 30, 2011, we closed our asset acquisition of the Compton (Hope) field in Texas which consists of developed, non-producing wells.We initially paid $50,000 in cash, gave a note payable in the amount of $300,000 payable in 12 monthly installments. We also paid 6 million shares of common stock which we valued at the closing price on March 30, 2011 (the date of the original agreement) and valued the shares at $83,400.In addition, we issued 36,000 shares of Class A Convertible Preferred Stock whose terms and accounting treatment are enumerated below. The 36,000 shares of Class A Convertible Redeemable Preferred Stock (the “Preferred Stock”), stated value $5 per share, are convertible in three separate tranches: 12,000 shares are convertible at $0.03 per share, 12,000 at $0.05 per share and 12,000 at $0.10 per share.Therefore, tranche 1 would convert into 2 million shares (12,000 times $5 divided by $0.03), tranche 2 into 1.2 million shares and tranche 3 into 600,000 shares.The conversion price of all tranches was greater than market price of our common stock on the date of grant, therefore no beneficial conversion feature was recorded for the redeemable preferred shares.In the event that the Company’s stock price does not reach the level that would trigger conversion by April 8, 2013, then the Company would be liable for payment of $60,000 per tranche, or $180,000 in total. These shares were recorded upon issuance at the face value of the shares equal to the $180,000 total. The unconverted portion remaining as of December 31, 2012 and 2011, respectively, equal -0- and 12,000 shares with values of $-0- and $60,000, have been classified outside of permanent equity and liabilities based on the conditional redemption features of the shares 33 Table of Contents Based on the lack of estimated proved reserves associated with this property it was determined that the necessary inputs required in a business combination were not present, and therefore the acquisition was considered an asset acquisition rather than a business combination. We valued the preferred stock at its stated value of $5 per share.If the preferred share tranche does not convert, then the Company has an obligation to repay the stated value of the preferred shares to the shareholder. Based on the above consideration paid, we valued the properties acquired at: Initial cash paid Note payable in 12 installments 6 million shares of common stock 36,000 shares of Class A Convertible Preferred shares Total value of consideration paid $ We allocated the purchase price to inventories, well equipment and intangible lease costs using their relative fair values and recorded assets as follows: Oil inventories Tangible well equipment Intangible lease costs Total purchase price allocated $ In addition to the consideration explicitly given for this property, we also inherited $9,930 of asset retirement obligations and expended $13,161 in development costs.A summary of oil and gas asset acquisitions and dispositions is given at the end of this explanatory note. During 2011, we collectively sold 23.05% of the net royalty interests in these leases to investors.We allocated $36,760 of carrying value and netted these costs against the proceeds of the royalty sales in calculating the gain or loss on the royalty disposition. The remaining net royalty interest to Treaty at year end for these leases is 56.95% before considering the carved-out interest of 15% payable until daily production exceeds 200 barrels. On April 8, 2011, we made a cash payment of $15,000 on the outstanding promissory note, bringing the note balance to $285,000. On June 28, 2011, we entered into an agreement with the previous owners of C&C Petroleum to settle the outstanding note for 8,906,250 shares.We valued the shares at the closing price on the date of the agreement, crediting capital with $356,250, retiring the obligation of $285,000 and recording a loss on conversion of debt of $71,250. Acquisition of the Great Eight leases in Texas On May 31, 2011, we acquired eight producing leases in Texas for $700,000, with $50,000 paid at closing and issuing a promissory note for the difference.The asset was treated as a business acquisition.Subsequent to closing, the seller incurred an additional expenses totaling $42,538.The promissory note was changed to $692,538 to reflect the additional expenses. 34 Table of Contents Due to the wells being in production this acquisition was considered a business combination.This determination was made based on the property acquired having proved and producing reserves which provided the necessary inputs combined with the processes applied by the Company to create a revenue stream (output). US GAAP defines a business as an asset or group of assets that by themselves or with a market participant have the presence of the necessary inputs and processes to create outputs. We allocated the purchase price to well equipment and intangible lease costs using their fair values and recorded assets as follows: Tangible well equipment Intangible lease costs Total purchase price allocated $ In addition to the consideration explicitly given for this property, we also inherited $82,963 of asset retirement obligations bringing the carrying value before dispositions and impairments to $782,963.A summary of oil and gas asset acquisitions and dispositions is given at the end of this explanatory note. During 2011, we collectively sold 23.05% of the net royalty interests in these leases to investors.We allocated $94,127 of carrying value and netted these costs against the proceeds of the royalty sales in calculating the gain or loss on the royalty disposition. The remaining net royalty interest to Treaty in these leases varies from 51.95% to 60.95% before considering the carved-out interest of 15% payable until daily production exceeds 200 barrels. The carrying value of the Great 8 leases as of December 31, 2012, per the 2012 reserve studywas $77,541.All other amounts have been impaired during the years ended December 31, 2012 and 2011. Purchase of the Shotwell leases in Texas On May 25, 2011, we acquired two developed, non-producing leases in Texas for $170,000 paying $50,000 at closing and $120,000 subsequent to closing.This was treated as an asset acquisition. Based on the lack of estimated proved reserves associated with this property it was determined that the necessary inputs required in a business combination were not present, and therefore the acquisition was considered an asset acquisition rather than a business combination. We allocated the purchase price to well equipment and intangible lease costs using their relative fair values and recorded assets as follows: Tangible well equipment Intangible lease costs Total purchase price allocated $ In addition to the consideration explicitly given for this property, we also inherited $14,896 of asset retirement obligations bringing the carrying value before dispositions and impairments to $184,896.A summary of oil and gas asset acquisitions and dispositions is given at the end of this explanatory note. 35 Table of Contents During 2011, we collectively sold 22.55% of the net royalty interests in these leases to investors.We allocated $94,127 of carrying value and netted these costs against the proceeds of the royalty sales in calculating the gain or loss on the royalty disposition. The remaining net royalty interest to Treaty in these leases is 64.95% before considering the carved-out interest of 15% payable until daily production exceeds 200 barrels. Purchase of the Wooldridge lease in Texas On November 30, 2011, we acquired two developed, non-producing leases in Texas for $170,000 payable in multiple installments.This was treated as an asset acquisition.As the promissory note contained no interest payment stipulation, we discounted the expected payments at 8% and recorded the discounted value of the note at $165,581, with a discount of $4,419 to be amortized over the term of the note. Based on the lack of estimated proved reserves associated with this property it was determined that the necessary inputs required in a business combination were not present, and therefore the acquisition was considered an asset acquisition rather than a business combination. We allocated the purchase price to well equipment and intangible lease costs using their relative fair values and recorded assets as follows: Tangible well equipment Intangible lease costs Total purchase price allocated $ In addition to the consideration explicitly given for this property, we also inherited $11,311 of asset retirement obligations bringing the carrying value before dispositions and impairments to $176,892.A summary of oil and gas asset acquisitions and dispositions is given at the end of this explanatory note. During 2011, we collectively sold 27.55% of the net royalty interests in these leases to investors.We allocated $6,237 of carrying value and netted these costs against the proceeds of the royalty sales in calculating the gain or loss on the royalty disposition. The remaining net royalty interest to Treaty in these leases is 49.45% % before considering the carved-out interest of 15% payable until daily production exceeds 200 barrels. Recent Acquisitions East Texas properties On August 15, 2012, the Company purchased three leases from 3K Oil Trust increasing the Company’s holdings by 357 acres.The purchase was made with a payment of $400,000 and issued 30,000,000 shares of the Company’s common stock.Of the $400,000 cash payment, $50,000 was paid by a related party resulting in an increase in related party debt.The 30,000,000 shares were valued at the closing price on the agreement date resulting in a value of $1,200,000. At the time of the acquisition, these wells were not in operation and based on the reserve study at December 31, 2012, these wells were impaired down to a $6,945 carrying value. 36 Table of Contents We allocated the purchase price to well equipment and intangible lease costs using their relative fair values and recorded assets as follows: Tangible well equipment Intangible lease costs Total purchase price allocated $ Converse leases On September 21, 2012, the Company purchased the Converse lease for $379,832, which included cash payments of $51,820 and a mortgage obligation of $328,012.Tangible well equipment was not identified in the purchase agreement; therefore all of the purchase price was allocated to intangible lease costs.The cash payment of $51,820 was paid by a related party and resulted in an increase in related party debt.Based on the lack of proved reserves, the lease acquisition cost has been impaired to $0. Pro Forma Financial Information Pro Forma Financial Information (Unaudited) As discussed in Note 4, we acquired the Great 8 lease during the year ended December 31, 2011 and the 3K Oil lease during the year ended December 31, 2012.We accounted for these acquisitions as a business combinations according to ASC 805 – Business Combinations. The following table summarizes the pro forma effects on consolidated results of operations for the year ended December 31, 2011 assuming the acquisition of the Great 8 lease actually occurred on January 1, 2011. The wells on the 3K Oil lease were shut in for the period of January 1, 2011 through our purchase in September, 2012, so there are no revenue or costs to report on the pro forma table.The table presents the actual financial results as presented in the audited income statement, the unaudited results of operations for the leases prior to the acquisition date, and the unaudited pro forma results of operations assuming the leases were held for the entire periods presented. Year Ended December 31, 2011 As Originally Operating Reported Activity Pro Forma Total Revenues $ $ $ Total Expenses Operating Income (Loss) Other Income(Loss) NET LOSS ) ) ) Comprehensive Loss attributable to non-controlling interests NET COMPREHENSIVE LOSS $ ) $ ) $ ) Net loss per common shares - basic & diluted $ ) $ - $ ) Weighted average common shares oustanding - basic and diluted - 37 Table of Contents Sales of Royalty Interests On August 15, 2012, we issued a 7.0% ORRI on certain Texas leases to a creditor as an inducement on debt in the amount of $750,000.We allocated a portion of the accumulated historical cost of these Texas leases to the transfer of the ORRI, reducing the carrying values of these leases by $137,620 and recorded a discount against the amounts due under the promissory note.Additionally, during the period of the promissory note repayment, up to 24 months, the lender will receive an additional 5.0% ORRI on the production proceeds which is applied toward principal repayment. On December 19, 2012, we sold a 4.0% ORRI on the West Texas leases for $150,000.The cost basis for this interest was $3,400, resulting in a gain on the royalty sale of $146,600. Sale of Oil and Gas Interests On July 11, 2013, we agreed to terminate the Eula lease. The cost basis of the assets disposed of, net of depreciation, amortization, and asset retirement obligations was $48,241.We have recorded the loss of $48,241 under Gains (Losses) on Disposition of Property. On September 24, 2012, we sold the Henderson, Long and Barnes leases for $60.000.The cost basis of the assets disposed of, net of depreciation, amortization, and asset retirement obligations was $325,983.We have recorded the loss of $265,983 under Gains (Losses) on Disposition of Property. Carved Out Production Payment In addition to the royalty sale enumerated above, in 2011 we entered into an agreement with an investor to sell a 5% permanent royalty (included in the royalties enumerated above on a lease-by-lease basis) and a 15% temporary royalty to be paid until production reaches 200 barrels per day (not included in the above royalty sales discussions) for $600,000. The interests for both the 5% permanent and 15% temporary relate to all current and future Texas leases.The 15% will be paid until daily production exceeds 200 barrels per day at which time the temporary 15% interest reverts back to Treaty. To account for this transaction, we treated it as two components:a sale of 5% over-riding royalty interest (“ORRI”), and the other 15% as an advance on a production payment liability.Since the amount of proceeds to be paid out in the future is not readily determinable and the Company is not responsible for any shortfall in payments related to future production, the temporary 15% interest and the temporary 5.0% interest are treated as a “Carved-Out Production Payment Payable in Product” consistent with ASC 932 –Extractive Activities – Oil and Gas .Moreover, since the payout amounts are uncertain, no allocation of the proceeds between the actual ORRI and the temporary ORRIs was made, and therefore, no gain or loss was recorded on the transaction. Consistent with the aforementioned guidance, the cash received related to the carved out production interests are treated as deferred revenue.The deferred revenue will be recognized with production and payment to the holder.The proportional amount of carrying value of oil and gas assets has been carved out of other capitalized costs and will be amortized with production to match the costs to the production periods. Amortization was based on the independent reserve report and is subject to future changes in estimates. See Note 2 - Asset Impairments for a discussion of our policy regarding asset impairments. 38 Table of Contents The following table depicts all items affecting the carrying values of our oil and gas properties duringthe years ended December 31, 2011 and 2012: Total Oil Proved Unproved Oilfield Support Equipment and Gas Properties Properties Cost Accum. Deprec. Net Properties Balance at 12/31/2010 - - Acquisition Costs - - Aquired Asset Retirement Obligation Revision of Estimates of Retirement Obligations Development Costs Sales of Royalty and Working Interests ) ) ) DD & A ) Carved Out Production Payment ) ) Impairment ) ) ) Carrying Value at 12/31/11 ) Acquisition Costs Disposal of Properties ) Acquired Asset Retirement Obligation - DD & A ) Impairment ) ) - ) Carrying Value at 12/31/12 - ) 39 Table of Contents NOTE 5 – PROPERTY, PLANT AND EQUIPMENT Other property, plant and equipment consist principally of drilling rigs, and office furniture and equipment.Historical cost and accumulated depreciation are as follows: 12/31/12 12/31/11 Drilling rigs and related equipment $ $ Office equipment Furniture and fixtures Vehicles Equipment Total property, plant and equipment - at cost Less: accumulated depreciation ) ) Net property, plant and equipment - other $ $ The Company recorded depreciation expense of $165,592 and $53,135 for the years ended December 31, 2012 and 2011, respectively. Note 6 – Notes Payable At December 31, 2012 and 2011, we have the following liabilities to related and unrelated parties: December 31, Notes and interest payable related to: Property Acquisition $ $ Prevous officers and directors - In default as December 31 - Other Related-party notes and interest payable Advances from affiliates - Note payable from related party - Total related-party notes and interest payable - Discounts on debt ) ) Net debt, related and non-related $ $ 40 Table of Contents Liability relating to property acquisitions Changes for the years ended December 31, 2012 and 2011 are as follows: Year Ended December 31, Beginning of Year $ $ Discount Amortization Principal payments ) ) Conversion of debt into common stock - ) Conversion of debt into royalty interest - ) New debt issued Discounts recorded on new debt - ) Interest accruals Interest payments ) ) Devts paid by related parties - ) Seller lease operating expenses incurred at acquisition - Gain on extinguishment of debt - ) End of Year $ $ Conversions of debt into common stock On June 30, 2011, we issued 8.25 million shares to convert certain notes payable for debts we owed in connection with our Tennessee and Belize acquisitions.We valued the shares at the closing price on the grant date, crediting equity with $330,000, reducing interest and principal due to these creditors by $125,761 with an offsetting loss on extinguishment of debt of $204,239. On June 21, 2011, we issued 2,500,000 shares to convert a note payable related to our Tennessee acquisition in the amount of $55,000.We valued the shares at the closing price on the grant date, crediting equity with $97,500, extinguishing the $55,000 liability and recording a loss on conversion of $42,500. On July 19, 2011, the Company issued 8,906,250 shares to convert the acquisition liability owed to C&C Petroleum of $285,000. We valued the shares at the closing price on the grant date, crediting equity with $356,250, extinguishing the $285,000 liability and recording a loss on conversion of $71,250. On July 18, 2011, we issued 2 million shares to convert a promissory note in the amount of $50,000 related to our Tennessee acquisition.We valued the shares at the closing price on the grant date, crediting equity with $95,000, extinguishing the $50,000 liability and recording a loss on conversion of $45,000. There were no conversions of debt to stock during the year ended December 31, 2012. Conversion of debt into royalty interests On July 26, 2011, we entered into an agreement to sell a 3% over-riding royalty interest (“ORRI”) in all current and future Texas leases to a creditor in exchange for a reduction of debt in the amount of $80,000.We allocated a portion of the accumulated historical cost of these Texas leases to the transfer of the ORRI, reducing the carrying values of the Texas leases by $18,068 and recorded a gain on the sale of the ORRI of $61,932. There were no conversions of debt into royalty interests during the year ended December 31, 2012. Crockett County Leases As is discussed more thoroughly in Note 4 to our annual report on Form 10-K as of December 31, 2010, we lost the Crockett County, Texas leases due to our failure to hold the leases by production.At the point the leases were lost, we had net note balance owed of $85,049. The note balance was $150,000 prior to settlement. 41 Table of Contents During 2011 the debt was extinguished with a cash payment of $125,000 from a related party on which we were released from any remaining liability on this obligation.We recorded a $25,000 gain on extinguishment of debt upon settlement. The note balance was $150,000 prior to settlement. Liabilities relating to our 2010 acquisitions of properties in Tennessee These liabilities arose in 2010 related to our acquisition of the Robin Moody #1, the Groce #1 and the Joseph Schwallie #1 wells. On June 15, 2011, we entered into an agreement with a creditor who loaned us money to drill the Robin Moody well in Tennessee to convert the $55,000 balance owed to him into an overriding royalty interest of 1%. On June 22, 2011, we issued 2.5 million shares to two creditors who loaned us money to acquire the leases in Tennessee to convert their debt balances to equity.We valued the shares at the closing price on the grant date, crediting equity with $97,500, reducing our liability by $55,000 with an offsetting loss on extinguishment of debt of $42,500. On June 30, 2011, we issued 8.25 million shares to convert certain notes payable for debts we owed in connection with our Tennessee and Belize acquisitions.We valued the shares at the closing price on the grant date, crediting equity with $330,000, reducing interest and principal due to these creditors by $125,761 with an offsetting loss on extinguishment of debt of $204,239. Liabilities relating to 2011 and 2012 oil and gas property acquisitions We issued several promissory notes throughout the year in relation to the acquisition of oil and gas producing assets and equipment. New debt related to acquisitions: ● On May 25, 2011, we acquired two leases in Texas for $170,000 issuing a promissory note.The note was fully repaid during the year. ● On June 6, 2011, we issued a promissory note in the amount of $25,000 for the purchase of a Schramm Drilling Rig. ● On May 31, 2011, we issued a promissory note in the amount of $692,539 for the Great 8 leases in Texas, the payment terms of which are: monthly payments including interest and principal with the final payment due on June 1, 2012. This note accrues interest at 5%.$42,539 was expensed as it represented lease operating expenses rather than acquisition costs.The Company made cash payments of $338,465 for the year ended December 31, 2012 and has an outstanding unpaid principal balance of $211,494 and $6,460 of accrued interest at December 31, 2012.This note is in default, however, the Company is working with the lender to resolve the delinquency. ● On November 30, 2011, we issued a promissory note in the amount of $120,000 fortwo Texas leases.The promissory note does not contain a provision for interest payments.We therefore discounted the note at 8% and recorded a debt discount of $4,419.During the year ended December 31, 2011, we amortized $436 to interest expense and had an unamortized discount balance of $3,983 at year end. This note was paid in full during 2012. ● On April 8, 2011, we issued a note payable in the amount of $300,000 for the acquisition of C&C Petroleum Management, LLC, payable in 12 monthly installments.We made cash payments of $15,000 during the year.On July 19, 2011, the Company issued 8,906,250 shares to convert the remaining balance owed to C&C Petroleum.The value of the shares was equal to $356,250 which was recorded to equity at June 30, 2011. The difference between the share value and the value of the liabilities relieved was recorded as a loss for $71,250 during the second quarter. ● On September 21, 2012, we issued a note payable in the amount of $328,012 for the acquisition of the Converse lease, payable in periodic installments, with an interest rate of 7%.We made cash payments of $75,000 on this note during the year ended December 31, 2012, which included $5,356 of interest charges.At December 31, 2012, the Company was in default on this note.In early 2013, we terminated the agreement and were absolved of further liability with the transfer of the Converse lease back to the seller. 42 Table of Contents Other Notes Payable Changes in other notes payable for the years ended December 31, 2012 and 2011, are as follows: Year Ended December 31, Beginning of Year $ $ - New debt issued Borrowing for fixed asset addition - Principal payments ) - Debt paid by related party ) - Interest accruals Interest paid ) - Debt discount ) - Debt discount amortization - Conversion of debt to common stock - ) Change in foreign currency translation 37 - End of Year $ $ On November 9, 2011, we entered into an agreement with a creditor to supply $700,000 in cash, of which $150,000 had been received as of December 31, 2012.The agreement does not explicitly state an interest rate, but our repayment schedule implies an interest rate of 18.77%.The repayment schedule (applying to the full $700,000) is four quarterly installments of $196,000, beginning May 1, 2012.No additional borrowings were made under this agreement during 2012.At December 31, 2012, the outstanding principal balance was $120,239, with accrued interest of $5,905. In June, 2011, we issued a promissory note in the amount of $50,000 for cash in the same amount.As an inducement to the creditor, we issued a 0.5% over-riding royalty interest (“ORRI”) in the Barnes, Henderson, Long and the Great 8 Texas leases.We allocated a portion of the carrying value of these leases and recorded a charge to interest expense of $2,288.In December, 2011, we issued another promissory note to this creditor for $20,000 for cash in the same amount. The promissory note bears no interest and is due on demand.On August 12, 2011, we issued 1 million shares to this creditor to retire $37,500 of the unpaid principal.We valued the shares at the grant date and recorded a reduction of the note of $37,500 and a loss on conversion of debt in the amount of $28,800. On January 13, 2012, we issued a promissory note in the amount of $50,000 in return for a cash advance.Payments are interest only at 5% per month for one year at which time the principal amount is due and payable.As of December 31, 2012, we are in arrears by nine months of the interest payments ($22,500) and have been negotiating with the lender to satisfy the default. On January 30, 2012, we issued a promissory note in the amount of $100,000 in return for a cash advance.Payments are interest only at 5% per month for one year at which time the principal amount is due and payable.This note is collateralized with 10,000,000 common shares of the Company. In the event the Company defaults on the note these shares would be owed to the lender. The agreement requires that the Company provide additional collateral if the fair value of the shares decreases below $200,000 while the note is outstanding. As of December 31, 2012, the Company had not made any interest payments and was in arrears by $55,000.The Company is in negotiations with the lender to satisfy the debt.The collateral on the note had a market value of $150,000 as of December 31, 2012.As such, the Company recorded an additional expense of $50,000 for the default On May 1, 2012, we purchased a wire-line truck for $73,101, and issued a promissory note for $67,101.The purchase was treated as a rent to own agreement and in lieu of interest, rental payments of $ 9,138 was paid in 2012.As of December 31, 2012, the balance on the note was $13,001, which was 75 days in default On August 12, 2012, we issued a promissory note in the amount of $750,000 in return for a cash advance.Payments are structured to be paid at a rate of 5% of royalties earned on three of the East Texas leases, plus one-half (1/2) of the net income derived from those wells until the note is paid in full.The note specifies that repayment must be completed within 24 months. There is no stated interest rate on the note, however, the Company has assigned a 7% royalty interest to the lender that will continue after the note is paid in full.The Company has recognized the royalty interest as a discount on the note for $137,620 and is amortizing it over a 24 month period.Amortization of $25,804 was recognized for the year ended December 31, 2012, and the remaining discount, as of that date, was $111,816. On September 21, 2012, the Company purchased the Converse lease and issued a promissory note in the amount of $328,012.The note requires two (2) $20,000 payments in October, 2012, and $20,000 per month thereafter.Interest accrues at a rate of 7%.As of December 31, 2012, the Company was in default by $2,500 on the December payment.Subsequently, in 2013, the property was sold back to the original seller to pay off the note. 43 Table of Contents On September 28, 2012, we issued a demand note for a cash advance of $8,000.The note bears an interest rate of 6% and was due within 30 days.At December 31, 2012 we were in default on the note.In early 2013, the note was satisfied with the issuance of the Company’s common stock. On November 28, 2012, we issued a note for a cash advance of $40,000.The note bears an interest rate of 12% and is due one year from the date of issuance.We have accrued $434 of interest as of December 31, 2012. On December 6, 2012, we issued anote for a cash advance of $70,000.The note bears an interest rate of 12% and is due one year from the date of issuance.We have accrued $575 of interest as of December 31, 2012. On December 11, 2012, we issued a note for a cash advance of $20,000.The note bears an interest rate of 18%.Per the terms, payment was due on December 21, 2012, after which, in addition to interest on the outstanding amount, the Company is obligated to issue 100,000 shares per day until it is paid in full.As of December 31, 2012, we have accrued $100 in interest and $17,110 for the value of the stock that was due on that date.The stock was priced at the closing price of the stock on each day of accrual. During 2012, Princess Entertainment, our concession partner in Belize has advanced us operating funds, which as of December 31, 2012, had a net total due of $29,200.There is no stated interest rate or terms on these advances. Advances from an Affiliate This liability relates to transactions between Company affiliates.Changes for the years ended December 31, 2012 and 2011, are as follows: Year Ended December 31, Beginning of Year $
